EXHIBIT 6 C ONSENT OF INDEPENDENT AUDITOR We hereby consent to the use in this Registration Statement on Form 1-A under Regulation A of United Group Fund, Inc., of our report dated August 13, 2015 relating to the financial statements of United Group Fund, Inc. for the period June 5, 2015 (inception) through June 30, 2015, which appear in such Registration Statement. We also consent to the reference to us under the heading "Experts" in such Registration Statement. /s/ Artesian CPA, LLC Denver, CO August 14, 2015 A r tesian CPA, LLC A r t e s ianCPA.com px">
